Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 10/22/21.  The applicant argument regarding Velderman et al. is not persuasive; therefore, all the rejections based on Velderman et al. is retained and repeated for the following reasons.

Summary of claims

Claims 1-12 are remain pending in the application.

Claims 1-12 are rejected.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velderman et al. (US Pub. 2016/0099575).

As to claims 1 and 11 the prior art teach a portable power system comprising: 

a housing (see fig 1, fig 3 element 12 paragraph 0134-0136; especially, Velderman et al. teach a housing as fig 1, fig 3 element 12 paragraph 0134-0135); 

a plurality of receptacles disposed on an external surface of the housing, each of the plurality of receptacles adapted to removably engage a battery to the housing, wherein at least one receptable of the plurality of receptacles includes a first set of contacts retractable and expandable to engage mating contacts of a first battery type and a second set of contacts positioned at a different location than the first set of contacts and retractable and expandable to engage mating contacts of a second battery type (see fig 1-5 paragraph 0135-0145 and 

a control circuit disposed within the housing and electrically coupled to at least one electrical contact positioned on each of the plurality of receptacles, the control circuit operable to provide output power to a detachable external device (see fig 5-18 paragraph 0138-0160 and summary; especially, Velderman et al. teach a control circuit disposed within the housing and electrically coupled to at least one electrical contact positioned on each of the plurality of receptacles, the control circuit operable to provide output power to a detachable external device as fig 5-18 paragraph 0139-0159 and summary); 

and a cord having a proximal end connected to an output of the control circuit and a distal end connected to the detachable external device, wherein the detachable external device comprises a DC-powered heating element that is coupled to a cooking device (see fig 17-21 paragraph 0155-0164; especially, Velderman et al. teach a cord having a proximal end connected to an output of the control circuit and a distal end connected to the detachable 

As to claim 2 the prior art teach wherein each of the plurality of receptacles can be configured to receive different battery types (see fig 1-5 paragraph 0137-0143). 

As to claim 3, the prior art teach wherein the detachable external device comprises a heating element that is coupled to a cooking device (see fig 38-42 paragraph 0200-0206 and background).

As to claims 4 and 12 the prior art teaches wherein the control circuit is operable to adjust the output power in response to identifying the detachable external device (see fig 9-13 paragraph 0052-0058 and 0145-0150).

 As to claim 5 the prior art teach wherein the control circuit is operable to select a series or parallel configuration for a plurality of batteries connected to the plurality of receptacles (see fig 17-21 paragraph 0157-0165).

As to claim 6 the prior art teach wherein the series or the parallel configuration is selected in response to identifying the detachable external device (see fig 21-24 paragraph 0164-0169).

As to claim 7, the prior art teach further comprising: an AC electrical input port coupled to the housing, wherein the control circuit is operable to charge one or more batteries connected to the plurality of receptacles (see fig 1-10 paragraph 0004-0010 and 0135-0144).

As to claim 8 the prior art teaches wherein the control circuit is operable to adjust the output power in response to detecting a change in a battery parameter (see fig 5-18 paragraph 0148-0153). 

As to claim 9 the prior art teach wherein the control circuit is operable to detect a resistance associated with the detachable external device (see fig 10-20 paragraph 0158-0165).

 As to claim 10 the prior art teach wherein the control circuit sets the output power according to the resistance associated with the detachable external device (see fig 12-21 paragraph 0163-0173 and summary).

Remarks

Applicant’s response and remarks filed on 10/22/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Velderman et al. do not describe “a housing” probes as claimed, Examiner respectfully disagrees.   The prior art Velderman et al. (US Pub. 2016/0099575) does teach a housing (see fig 1, fig 3 element 12 paragraph 0134-0136; especially, Velderman et al. teach a housing as fig 1, fig 3 element 12 paragraph 0134-0135).

Applicant contends that Velderman et al. do not describe “a plurality of receptacles disposed on an external surface of the housing, each of the plurality of receptacles adapted to removably engage a battery to the housing, wherein at least one receptable of the plurality of receptacles includes a first set of contacts retractable and expandable to engage mating contacts of a first battery type and a second set of contacts positioned at a different location than the first set of contacts and retractable and expandable to engage mating contacts of a second battery type” probes as claimed, Examiner respectfully disagrees.   The prior art Velderman et al. (US Pub. 2016/0099575) do teach a plurality of receptacles disposed on an external surface of the housing, each of the plurality of receptacles adapted to removably engage a battery to the housing, wherein at least one receptable of the plurality of receptacles includes a first set of contacts retractable and expandable to engage mating contacts of a first battery type and a second set of contacts positioned at a different location than the first set of contacts and retractable and expandable to engage mating contacts of a second battery type (see fig 1-5 paragraph 0135-0145 and background; especially, Velderman et al. teach a plurality of receptacles disposed on an external surface of the housing, each of the plurality of receptacles adapted to removably engage a battery to the housing, wherein at least one receptable of the plurality of receptacles includes a first set of contacts retractable and 

Applicant contends that Velderman et al. do not describe “a control circuit disposed within the housing and electrically coupled to at least one electrical contact positioned on each of the plurality of receptacles, the control circuit operable to provide output power to a detachable external device” probes as claimed, Examiner respectfully disagrees.   The prior art Velderman et al. (US Pub. 2016/0099575) does teach a control circuit disposed within the housing and electrically coupled to at least one electrical contact positioned on each of the plurality of receptacles, the control circuit operable to provide output power to a detachable external device (see fig 5-18 paragraph 0138-0160 and summary; especially, Velderman et al. teach a control circuit disposed within the housing and electrically coupled to at least one electrical contact positioned on each of the plurality of receptacles, the control circuit operable to provide output power to a detachable external device as fig 5-18 paragraph 0139-0159 and summary).

Applicant contends that Velderman et al. do not describe “a cord having a proximal end connected to an output of the control circuit and a distal end connected to the detachable external device, wherein the detachable external device comprises a DC-powered heating element that is coupled to a cooking device” probes as claimed, Examiner respectfully .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851